Citation Nr: 0527370	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  01-02 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
from an October 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which found that new and material evidence had 
not been presented to warrant reopening the veteran's claim 
that had previously been denied.

The case was previously before the Board in November 2002, at 
which time it was determined that new and material evidence 
had been submitted, and the veteran's claim was reopened.  
Thereafter, the claim was remanded to afford the veteran a 
comprehensive medical examination.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issue on appeal. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  A low back disorder was not demonstrated during the 
veteran's service, and a preponderance of the competent 
evidence of record is against concluding that such disorder 
was caused or aggravated by service.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a low back disability are not met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: VA 's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claims; and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act (VCAA) 
and other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  It was also held in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.

The VCAA letter of May 2001 was sent to the veteran after to 
the RO's October 2000 decision that is the basis for this 
appeal.  However, in reviewing AOJ determinations on appeal, 
the Board is required to review the evidence of record on a 
de novo basis and without providing any deference to the 
AOJ's decision.  As provided by 38 U.S.C. § 7104(a), all 
questions in a matter which under 38 U.S.C. § 511(a) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final 
decision on behalf of the Secretary with respect to claims 
for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-AOJ 
initial adjudication constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration. See 38 C.F.R. § 20.1104.  There is no "adverse 
determination" for the veteran to overcome. 

Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  All the 
VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The May 2001 letter provided to the veteran was not given 
prior to the first AOJ adjudication of the claim, but the 
initial adverse adjudication was prior to the enactment of 
the VCAA.  Accordingly, the notice requirement did not exist 
at the time of the initial adverse determination.  In 
addition, the VCAA letter was provided by the AOJ prior to 
the transfer and certification of the veteran's case to the 
Board, and the content of this letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the last VCAA letter was sent, the case was 
readjudicated and a Supplemental Statement of the Case was 
provided thereafter to the veteran.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notice. 

In this matter, VA has complied with the purpose of the 
notice requirement of the VCAA, and there is no further 
available evidence which would substantiate the claim.  See 
38 U.S.C.A § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application); PVA v. Secretary of 
Veterans Affairs, 345 F. 3d 1334 (Fed. Cir. 2003).

The veteran has supplied private medical opinions, and VA has 
also conducted necessary medical inquiry in an effort to 
substantiate the claim.  38 U.S.C.A. 
§ 5103A (d).  The veteran was afforded a series of VA medical 
examinations in conducted by a physician who reviewed the 
veteran's claims folder and rendered opinions as to the 
etiology of the veteran's current back disorder.  Further 
opinions are not needed in this case because there is 
sufficient medical evidence to decide the claims.

Thus, the Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Given the extensive development 
undertaken by the RO and the fact that the veteran has 
pointed to no other evidence which has not been obtained, the 
Board finds that the record is ready for appellate review. 


The Merits of the Claim

The veteran argues that service connection should be granted 
for a low back disorder.  Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the veteran prevails in either event.  
However, if the weight of the evidence is against the 
veteran's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).    

The record indicates that the veteran is the recipient of a 
parachutist's qualification badge.  Service medical records 
are silent as to complaints, treatment or diagnoses relating 
to any low back disorder during active service.  The 
veteran's spine was clinically evaluated as normal on his 
January 1968 separation examination.  While on a concurrent 
January 1968 Report of Medical History, he indicated that he 
had experienced recurrent back pain, the physician's summary 
characterized the complaints of recurrent back pain as 
"insignificant", and there no clinical findings as to any 
relevant abnormalities. 

The post-service medical records reflect treatment for low 
back complaints on various occasions beginning about 10 years 
after military service.  In November 1987, neurological 
testing was negative.  Thereafter, a May 1991 CT scan 
revealed a herniated disc at the L5-S1 and L4-L5 
intervertebral spaces.  The post-service medical records also 
reflect that the veteran was seen by a Dr. V, and a Dr. C, 
intermittently from August 1991 to February 1995, and was 
diagnosed as having a herniated disc at L5-S1, L5 
radiculopathy, degenerative joint disease of the cervical 
spine with foraminal impingement, and herniated nucleus 
pulposus at C4-5 and L5-S1.  

VA medical treatment records from June 1993 include 
complaints of recurrent upper extremity pain and a history of 
herniated nucleus pulposus at the L5-S1 level.  Diagnoses 
were rule out degenerative joint disease of the cervical 
spine and a history of herniated nucleus pulposus at the L5- 
S1 level.  Subsequent X- ray studies of the lumbosacral spine 
taken in July 1993 revealed disc space narrowing at L5-S1.  
Records dated in November 1993 indicate that the veteran 
presented with low back pain secondary to discogenic 
degenerative disease with current evidence of radiculopathy 
or acute exacerbation.  Although a June 1994 neurology work-
up was normal, subsequent records from October 1994 include 
objective findings of lumbosacral tenderness.  

However, these medical records do not suggest that the 
veteran's low back disability was causally related to his 
active service.

The veteran underwent a VA medical examination in December 
1994 in conjunction with his claim.  Diagnoses following 
examination were C5-C6 and C6-C7 herniated nucleus pulposus 
by MRI; clinical right C6-C7 radiculopathy; clinical right S1 
radiculopathy; and cervicolumbar strain.  While the examiner 
opined that the veteran's back condition may be secondary to 
any trauma sustained in the past, he reported that the 
veteran's claims folder, to include service medical records, 
were not available to him to corroborate the veteran's 
history of trauma during parachute jumping.  

The veteran underwent a VA medical reexamination in June 
1997.  Diagnoses following examination were herniated nucleus 
pulposus at C5-C6, C6-C7 by MRI with a clinical bilateral C6-
C7 radiculopathy; right L4-L5 herniated nucleus pulposus by 
CT scan; and L5-S1 bulging disc with a clinical bilateral S1 
radiculopathy.  

The examiner noted that he had carefully reviewed the claims 
folder, and opined that the veteran's cervical and lumbar 
spine disabilities were not related to his period of active 
service, and that the recurrent back pain noted on the 
veteran's discharge from service (the medical history report) 
was not the precursor to any spinal disability currently 
present.  The examiner stated that, although parachute jumps 
could cause back problems, in the absence of documentation of 
such problems in the service medical records, including the 
separation examination report, and in light of an apparent 
job related injury in 1978, it was very difficult to 
establish any relationship between parachute jumps and 
current back disabilities.

A March 2000 statement from Dr. C concludes that it was more 
probable than not that the back condition manifested in 
service caused the actual back condition diagnosed as 
herniated intervertebral disc with resulting radiculopathy.


A May 2000 statement from Dr. A comments that the veteran had 
been evaluated due to back pain associated with discogenic 
disease due to in-service injuries.  He stated that the 
veteran had discogenic disease of the cervical and 
lumbosacral spine with persistent radiculopathy, as well as 
severe psychiatric disease secondary to the injuries that 
were associated with his duties as a parachutist in the 
military.  Dr. A noted that the veteran served on active duty 
from May 1966 to April 1968; that he was a parachutist and 
was involved in multiple episodes that caused him to hurt his 
back; that he was afraid to report any of these episodes due 
to his concern that he would be taken off the team and 
transferred to another kind of job and/or duty; and that his 
separation evaluation included the statement "Recurrent back 
pain - insignificant."  

Further, Dr. A stated that the veteran had an extensive 
history of back pain that became very obvious when he hurt 
his back, and was treated through a Workers Compensation 
program and at VA, and that the information that had been 
evaluated showed that he began to complain of back pain while 
in the service, associated with an activity that had a high 
risk for the injury claimed, and that he was later treated 
for recurrent worsening of a long standing problem.  
Therefore, Dr. A concluded that it was more likely than not 
that the veteran had a back condition that had its onset 
while in the military and was later aggravated once he was 
separated from the military; his present back problem was 
most likely a result of the recurrent back pain that had its 
onset while in the service.

The veteran was afforded another VA examination in December 
2000.  That examiner conducted a comprehensive review of the 
claims folder.  As did the previous VA examiner, he concluded 
that back complaints in service were acute and transitory, 
considering the absence treatment in service along with the 
length of time between separation and first recorded 
treatment.  He concluded that the veteran's back disorder was 
not likely related to service.   

The Board is of the opinion that the preponderance of the 
more informed, and therefore more probative, medical evidence 
is against a finding of service connection.  It is clear that 
both VA medical examiners had complete access to, and 
reviewed the veteran's service medical and post-service 
medical records, as opposed to private examiners without 
apparent reference to an accurate reading of the veteran's 
military and post-service history.  Owens v. Brown, 7 Vet. 
App. 429 (1995); Guerrieri v. Brown, 4 Vet. App. 467 (1993) 
(Observing that the evaluation of medical evidence involves 
inquiry into, inter alia, the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches); see also Shipwash v. Brown, 8 Vet. 
App. 218 (1995); Flash v. Brown, 8 Vet. App. 332 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder to ensure an informed 
decision).

To accept the private medical opinions in support of the 
veteran's claim, the Board  would have to ignore the absence 
of clinical findings of pertinent pathology in service or 
until nearly a decade after service.  See also Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a 
prolonged period without medical complaint after service can 
be considered as a factor in determining a service connection 
claim).  

In sum, for the Board to conclude that the veteran's disorder 
had its origin during military service in these circumstances 
would be speculation, and the law provides that service 
connection may not be based on resort to speculation or 
remote possibility.  38 C.F.R. § 3.102; Stegman v. Derwinski, 
3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 
33 (1993).  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   




ORDER

Entitlement to service connection for a low back disorder is 
denied. 



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


